ORDER
PER CURIAM.
Boaz Rafaeli (Rafaeli) appeals from the trial court’s decision: 1) to dismiss Rafae-li’s Application for Trial De Novo upon Rafaeli’s failure to appear in court for the trial de novo; and 2) to deny Rafaeli’s motion for appointment of counsel.1 The trial court remanded the matter to the municipal court of the City of Ladue for execution of judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error are without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).

. City of Ladue’s Motion to Strike Rafaeli’s Exhibits is granted. City of Ladue's Motion to Strike Rafaeli’s First Amended Brief and Motion to Dismiss Rafaeli’s Appeal is denied.